DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
Amended claims filed 07/06/2022 have overcome the 112 rejections, therefore, the rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Lowe (US 9706720 B1).
Regarding claim 1, Wakefield teaches a waterproof table planter (Figures 16-18), comprising: 
a planter having a lower main body an inner surface, the planter defining a trough having a floor and side walls for containing soil or other plant growth medium (Figure 18, Col. 10 lines 29-40; planter 20” with floor 24” and extending wall 22” configured to hold soil/plant media); 
a tabletop spaced above the planter by a plurality of columns that are fixed to the floor (Figure 18, Col. 11 lines 1-17; planter table can be configured with any number of multiple support members 51”).
 Wakefield does not teach a coating forming a waterproof liner in the planter and further including seals between the columns and liner to prevent leakage therebetween; a drain bulkhead extending through sealed holes in the planter floor, and a drain valve fastened to the drain bulkhead below the planter; and a plurality of generally vertical table legs fixed to an underside of the planter and supporting the planter horizontally above a ground surface.
Gross teaches a decorative transparent tabletop wherein a plurality of generally vertical table legs fixed to an underside of the bottom level and supporting the bottom level horizontally above a ground surface (Figure 1, Col. 2 lines 56-64; table 12 with legs 18 supporting table 12 horizontally above the ground).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the table legs extending to the ground as taught by Gross in order to allow for the tabletop of Wakefield to be at a higher level to function as a taller table.
AlSaffar teaches an irrigation bed comprising a waterproof liner in the bed (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34); and 
further including seals between the columns and liner to prevent leakage therebetween (Figures 1b and 4, Paragraph [0018]; seals 37 around the distributors 22 that extend upward through the plastic cover 34).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the liner and seals taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Lowe teaches a gardening unit including a drain bulkhead extending through sealed holes in lower main body (Figure 2, Col. 4 lines 15-20; drain outlet 68 on lower wall 8 of basin 4), and a drain valve fastened to the drain bulkhead below the planter (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the drain and valve as taught by Lowe in order to allow for a controllable way for excess water to be drained out of the planter to avoid overwatering.
Regarding claim 5, Wakefield as modified above teaches the tabletop planter as claimed in claim 1. Wakefield as modified above does not teach wherein the planter and tabletop have rectangular horizontal peripheries. It would have been an obvious matter of design choice to make the different portions of the planter and tabletop of whatever form or shape was desired or expedient, such as a rectangular shape in order to best suite the desired location of the planter table. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Wakefield as modified above teaches the tabletop planter as claimed in claim 5. Wakefield as modified above does not teach wherein the planter has a trapezoidal vertical section with the side walls of the planter angling outward from the floor. It would have been an obvious matter of design choice to make the different portions of the planter and liner of whatever form or shape was desired or expedient, such as trapezoidal vertical sections of the planter and the liner laying inside the planter to then angle outward from the floors in order to best suite the plants desired to be grown in the planter. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Wakefield as modified above teaches the tabletop planter as claimed in claim 5. Wakefield as modified above does not teach wherein the planter has a trapezoidal vertical section with the side walls of the planter angling outward from the floor. It would have been an obvious matter of design choice to make the different portions of the planter and liner of whatever form or shape was desired or expedient, such as trapezoidal vertical sections of the planter and the liner laying inside the planter to then angle outward from the floors in order to best suite the plants desired to be grown in the planter. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, the modified reference teaches the limitations of claim 8 and further Lowe teaches wherein the drain valve has a lower fastener to which a drain tube is connected (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Lowe (US 9706720 B1) as applied to claim 1 above, and further in view of Daniel (US 20170181385 A1).
Regarding claim 2, Wakefield as modified above does not teach wherein there are the same number of columns as table legs, and each column is located directly above a table leg and secured thereto.
Daniel teaches a plant support system wherein there are the same number of columns as support legs, and each column is located directly above a support leg and secured thereto (Figures 1 and 6, Paragraphs [0034] and [0037]-[0038]; portions 16, 18, 20, 22 are directly above and secured to stakes 64, 66, 68, 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the direct connection of columns and support legs as taught by Daniel in order to provide a secure and stable support system extending from the ground directly up to the tabletop.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), Lowe (US 9706720 B1), and Daniel (US 20170181385 A1) as applied to claim 2 above, and further in view of Wiseman et al. (US 8776431 B1).
Regarding claim 3, Wakefield as modified above does not teach wherein each table leg includes a vertical bolt extending upward through aligned holes in the planter floor, wherein each column has a female threaded bore at a lower end that threadingly engages the vertical bolt in one of the table legs.
Wiseman teaches a planter with adjustable legs wherein the leg includes a vertical bolt extending upward through aligned holes in the planter (Figure 2, Col. 4 lines 51-65; fasteners 100 attaching legs 44 to bottom of basin 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the legs as taught by Wiseman in order to provide a strong, secure, and stable attachment of the legs to the planter.
Gross teaches wherein each column has a female threaded bore at a lower end that threateningly engages a vertical bolt (Figure 6, Col. 3 lines 39-52; threaded members 48 engaging threaded opening 47 of support member 44).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the columns as taught by Gross in order to provide a strong, secure, and stable attachment of the columns to the planter.
When combining the bolt attachments of Wiseman and Gross with the direct attachment of the legs to the columns as taught by Daniel above, the structure would result in the bolt of the legs directly threading to engage with the columns above.
Regarding claim 4, the modified reference teaches the limitations of claim 3 and further Wiseman teaches wherein each table leg further includes a horizontal flange at an upper end from which the vertical bolt extends upward (Figure 2, Col. 4 lines 51-65; leg mount 42 has a horizontal flange wherein fastener 100 extends through), each horizontal flange having through holes for receiving fasteners for securing the table leg to an underside of the lower main body (Figure 2, Col. 4 lines 51-65; leg mount 42 has multiple openings for fasteners 100).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Lowe (US 9706720 B1) as applied to claim 1 above, and further in view of Kim et al. (US 20170049082 A1).
Regarding claim 7, the modified reference teaches the limitations of claim 1 and further AlSaffar teaches wherein the liner comprises epoxy resin (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).
	Kim teaches an aquaponics system comprising a liner coating material wherein the liner material comprises epoxy resin (Paragraph [0108]; epoxy coating sealant).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the planter taught by Wakefield with the epoxy liner as taught by Kim in order to ensure a complete waterproof seal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Lowe (US 9706720 B1) as applied to claim 1 above, and further in view of Burnett (US 5738018 A).
Regarding claim 10, Wakefield as modified above does not teach further including elastomeric members secured to top ends of the columns wherein the elastomeric members support the tabletop and provide frictional resistance to horizontal sliding.
Burnett teaches a table including elastomeric members secured to top ends of the columns which support the tabletop and provide frictional resistance to horizontal sliding (Figure 8, Col. 2 lines 59-67; elastomeric element 64 that rests on top on legs 14 to frictionally engage tabletop 16).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the elastomeric element taught by Burnett in order to frictionally engage the tabletop to help avoid any unwanted movement of the tabletop (Burnett: Col. 2 lines 59-67).
Claims 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1).
Regarding claim 11, Wakefield teaches a waterproof table planter (Figures 16-18), comprising: 
a planter having a lower main body having a floor and side walls, defining a trough having a floor and side walls for containing soil or other plant growth medium (Figure 18, Col. 10 lines 29-40; planter 20” with floor 24” and extending wall 22” configured to hold soil/plant media); 
a tabletop spaced above the planter by a plurality of columns that are fixed to the floor (Figure 18, Col. 11 lines 1-17; planter table can be configured with any number of multiple support members 51”).
 Wakefield does not teach further including seals between the columns and planter to prevent leakage therebetween; a plurality of generally vertical table legs fixed to an underside of the planter and supporting the planter horizontally above a ground surface, each table leg being secured through the floor of the planter to one of the columns, wherein there are the same number of columns as table legs, and each column is located directly above each table leg; and a drain bulkhead extending through a sealed hole in the planter and a drain valve fastened to the drain bulkhead below the planter.
Gross teaches a decorative transparent tabletop wherein a plurality of generally vertical table legs fixed to an underside of the bottom level and supporting the bottom level horizontally above a ground surface (Figure 1, Col. 2 lines 56-64; table 12 with legs 18 supporting table 12 horizontally above the ground).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the table legs extending to the ground as taught by Gross in order to allow for the tabletop of Wakefield to be at a higher level to function as a taller table.
Daniel teaches a plant support system wherein there are the same number of columns as support legs, and each column is located directly above a support leg and secured thereto (Figures 1 and 6, Paragraphs [0034] and [0037]-[0038]; portions 16, 18, 20, 22 are directly above and secured to receiving sockets 72, 74, 76, 78 on planar surfaces 80, 82, 84, 84 of stakes 64, 66, 68, 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the direct connection of columns and support legs as taught by Daniel in order to provide a secure and stable support system extending from the ground directly up to the tabletop.
Lowe teaches a gardening unit including a drain bulkhead extending through sealed holes in lower main body (Figure 2, Col. 4 lines 15-20; drain outlet 68 on lower wall 8 of basin 4), and a drain valve fastened to the drain bulkhead below the planter (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the drain and valve as taught by Lowe in order to allow for a controllable way for excess water to be drained out of the planter to avoid overwatering.
AlSaffar teaches an irrigation bed including seals between the columns and planter to prevent leakage therebetween (Figures 1b and 4, Paragraph [0018]; seals 37 around the distributors 22 that extend upward through the plastic cover 34).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the seals taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 14, Wakefield as modified above teaches the tabletop planter as claimed in claim 11. Wakefield as modified above does not teach wherein the planter and tabletop have rectangular horizontal peripheries. It would have been an obvious matter of design choice to make the different portions of the planter and tabletop of whatever form or shape was desired or expedient, such as a rectangular shape in order to best suite the desired location of the planter table. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Wakefield as modified above teaches the tabletop planter as claimed in claim 14. Wakefield as modified above does not teach wherein the planter has a trapezoidal vertical section with the side walls angling outward from the respective floors. It would have been an obvious matter of design choice to make the different portions of the planter and liner of whatever form or shape was desired or expedient, such as trapezoidal vertical sections of the planter and the sidewalls of the planter to then angle outward from the floors in order to best suite the plants desired to be grown in the planter. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 16, Wakefield as modified above does not teach wherein the planter comprises a lower main body having a floor and side walls on which rests a waterproof liner, the liner defining the trough.
AlSaffar teaches an irrigation bed comprising a waterproof liner in the bed (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the liner taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 17, Wakefield as modified above teaches wherein the planter comprises a lower main body defining an inner surface (Figure 18, Col. 10 lines 29-40; planter 20” with floor 24” and extending wall 22”).
Wakefield does not teach a coating forming a waterproof liner.
AlSaffar teaches an irrigation bed comprising a waterproof liner in the bed (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the liner taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 18, Wakefield as modified above teaches the tabletop planter as claimed in claim 17. Wakefield as modified above does not teach wherein the planter has a trapezoidal vertical section with the side walls of both the lower main body and liner angling outward from the respective floors. It would have been an obvious matter of design choice to make the different portions of the planter and liner of whatever form or shape was desired or expedient, such as trapezoidal vertical sections of the planter and the liner laying inside the planter to then angle outward from the floors in order to best suite the plants desired to be grown in the planter. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 19, the modified reference teaches the limitations of claim 11 and further Lowe teaches wherein the drain valve has a lower fastener to which a drain tube may be connected (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1) as applied to claim 11 above, and further in view of Wiseman et al. (US 8776431 B1).
Regarding claim 12, Wakefield as modified above does not teach wherein each table leg includes a vertical bolt extending upward through aligned holes in the lower main body and liner, wherein each column has a female threaded bore at a lower end that threadingly engages the vertical bolt in one of the table legs.
Wiseman teaches a planter with adjustable legs wherein the leg includes a vertical bolt extending upward through aligned holes in the planter (Figure 2, Col. 4 lines 51-65; fasteners 100 attaching legs 44 to bottom of basin 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the legs as taught by Wiseman in order to provide a strong, secure, and stable attachment of the legs to the planter.
Gross teaches wherein each column has a female threaded bore at a lower end that threateningly engages a vertical bolt (Figure 6, Col. 3 lines 39-52; threaded members 48 engaging threaded opening 47 of support member 44).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the columns as taught by Gross in order to provide a strong, secure, and stable attachment of the columns to the planter.
When combining the bolt attachments of Wiseman and Gross with the direct attachment of the legs to the columns as taught by Daniel above, the structure would result in the bolt of the legs directly threading to engage with the columns above.
Regarding claim 13, the modified reference teaches the limitations of claim 3 and further Wiseman teaches wherein each table leg further includes a horizontal flange at an upper end from which the vertical bolt extends upward (Figure 2, Col. 4 lines 51-65; leg mount 42 has a horizontal flange wherein fastener 100 extends through), each horizontal flange having through holes for receiving fasteners for securing the table leg to an underside of the lower main body (Figure 2, Col. 4 lines 51-65; leg mount 42 has multiple openings for fasteners 100).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1) as applied to claim 11 above, and further in view of Burnett (US 5738018 A).
Regarding claim 20, Wakefield as modified above does not teach further including elastomeric members secured to top ends of the columns wherein the elastomeric members support the tabletop and provide frictional resistance to horizontal sliding.
Burnett teaches a table including elastomeric members secured to top ends of the columns which support the tabletop and provide frictional resistance to horizontal sliding (Figure 8, Col. 2 lines 59-67; elastomeric element 64 that rests on top on legs 14 to frictionally engage tabletop 16).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the elastomeric element taught by Burnett in order to frictionally engage the tabletop to help avoid any unwanted movement of the tabletop (Burnett: Col. 2 lines 59-67).
Response to Arguments/Affidavits
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues on Page 10 of the Remarks, it would not have been obvious to modify Wakefield with the drain valve of Lowe because Wakefield already has a solution for draining by way of perforated holes and adding Lowe’s drain valve would be unnecessary. This argument is not found persuasive. As the Examiner stated in the motivation to combine, incorporating the drain valve of Lower into the planter of Wakefield would provide the benefit of “a controllable way for excess water to be drained.” The valve would allow for more uniformity and control in the way the planter is drained by opening and closing the valve when desired vs. having perforated hole open at all times. The added control of drainage is a reasonable and known motivation in the art of plant husbandry and would have been obvious to one of ordinary skill in the art.
Applicant’s argument, on Pages 10-11 of the Remarks, that Lowe teaches an entire irrigation system and teaches drainage from a basin, not a planter, and is too complex of a system to select a discrete component to add to a planter is not found persuasive. Firstly, argument that the drainage is from a basin rather than a planter is superfluous as a basin and a planter are both containers holding a nutrient fluid, therefore utilizing similar drain structures would be obvious to one of ordinary skill in the art. Finally, the “discrete component” the Examiner is relying on Lowe for is a standard and known drain structure in the art of plant husbandry and is not too complex of a component to incorporate into a planter.
Applicant’s argument, on Page 11 of the Remarks, that Daniel does not disclose legs, per se, is not found persuasive. The arguments Applicant is making are on the basis of an extremely narrow interpretation of the “legs” currently claimed in claim 11. The definition of “leg” provided in Merriam-Webster reads: “a pole or bar serving as a support or prop.” Given this definition, the stakes of Daniel properly read on the broadest interpretation of the word “legs” as presented in claim 11.
Applicant’s argument, on Page 11 of the Remarks, that Daniel does not teach “wherein there are the same number of columns as table legs, and each column is located directly above a table leg,” is not found persuasive. As shown above in the rejection, Daniel does teach the same number of portions and stakes and that they are located directly above/below each other. Shown in Figures 1 and 6, Paragraphs [0034] and [0037]-[0038]; portions 16, 18, 20, 22 are directly above and secured to receiving sockets 72, 74, 76, 78 on planar surfaces 80, 82, 84, 84 of stakes 64, 66, 68, 70, therefore reading on the current claim limitations.
The declaration under 37 CFR 1.132 filed 07/06/2022 is insufficient to overcome the rejection of claims 1-20 based upon USC 103 under Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Lowe (US 9706720 B1) as set forth in the last Office action because the facts presented are not germane to the rejection at issue.
The affidavit appears to assert that the invention had commercial success without submitting any evidence that the commercial success was directly derived from the claimed invention and not due to other factors (MPEP 716.03(b)). Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971); MPEP 716.03(a). Here, commercial success is attributed to “the drain valve” in the affidavit which does not specifically teach and does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d, 1454, 1458 (Bd. Pat. App. & Inter. 1988).
In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). In addition, gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988). MPEP 716.03(b). Here, sales figures are provided without any evidence of market share or the sales being due to factors other than the invention claimed, i.e., there is still the possibility that a large sum of money was used in marketing and advertising that resulted in the commercial success rather than the merits of the invention.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omoto (US 10945541 B2), Bemben (US 6907693 B1), Hoekstra (US 6394006 B2), Wurst (US 5066078 A), Gouldstone (US 20210228002 A1), and Ka’ahumanu (US 20060000393 A1). These references relate to planter structures that function as tables/desks which is directly related to the claimed limitations of the invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619